IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60180
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BILLY GENE DYER,

                                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                      USDC No. 2:00-CR-78-ALL-S
                         --------------------
                           November 8, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Billy Gene Dyer has moved for

leave to withdraw, filing a motion and brief pursuant to Anders

v. California, 386 U.S. 738 (1967).   Dyer has filed a pro se

response.   The record has not been adequately developed for this

court to consider Dyer’s ineffective assistance of counsel claims

in this direct appeal.   See United States v. Higdon, 832 F.2d

312, 314 (5th Cir. 1987).

     Our independent review of the record, counsel’s Anders

motion and brief, and Dyer’s pro se response discloses no

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60180
                               -2-

nonfrivolous issue for appeal.   Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.   See 5th

Cir. R. 42.2.